Dunbar, C. J.
(dissenting). — I am unable to agree with the majority in their construction of § 22, art. 1 of the constitution. The section is as follows:
“In criminal prosecutions, the accused shall have the right to appear and defend in person, and by counsel, to demand the nature and cause of the accusation against him, to have a copy thereof, to testify in his own behalf, to meet the witnesses against him face to face, to have compulsory process to compel the attendance of witnesses in his own behalf, to have a speedy public trial by an impartial jury of the county in which the offense is alleged to have been committed, and the right to appeal in all cases; and in no instance shall any accused person before final judgment be compelled to advance money or fees to secure the rights herein guaranteed. ’ ’
It seems to me that under that section it becomes the imperative duty of the court to furnish the defendant a *235copy of the information when it is demanded, and that it is not enough to give him access to the record with permission to copy. It is a copy, and not the record, that is guaranteed to him by the constitution. He is entitled to a copy to take with him for careful inspection of himself or counsel. He may not be able to copy the indictment himself, and the constitution expressly says that he shall not be compelled to advance money or fees to secure this right. It might as well be said that he should be compelled to serve the process for the attendance of witnesses if the subpoenas or warrants were placed in his hands. It seems to me that the constitution could not in more explicit language have provided for furnishing him a copy, and I never will consent to a court’s depriving a defendant of this plain constitutional right by an assumption that some other right is equivalent to the right guaranteed by the. constitution, which is the only theory upon which the action of the court in this case can be maintained. There is nothing in the record, in my judgment, to show any acquiescence on the part of the defendant. He made a demand which was refused, and there was nothing left him but to remain silent. As I think he was entitled to a writ of certiorari, the judgment should be affirmed.
Stiles, J., concurs.